DETAILED ACTION
Applicant’s reply, filed 12 January 2021 in response to the non-final Office action mailed 16 October 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-11 and 22-23 are pending under examination, wherein: claims 1 and 11 have been amended, claims 2, 6-10 and 23 are as originally filed, claims 3-5 and 22 are as previously presented, and claims 12-21 and 24-26 were withdrawn by previous restriction requirement. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As-amended claim 1 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, there is a lack of antecedent basis for “the semiconducting polymer” in the as-amended claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 5,900,327) in view of Zheng (US PGPub 20110251401).
Regarding claims 1, 3-5 and 22-23, Pei teaches photoluminescent and electroluminescent materials and devices comprising polyfluorenes (abstract; col 1) selected from the structures of FIG 1 (specifically noted are Fig 1A (monomer), 1C (polymer), 1D (R1 or R2 containing a polyether) 1F (R1 containing a cyano-group, R2 containing an alkyl group) and 1G (R1 and R2 containing a cyano-group))(readable over instant unit A, where x=0 and y=0). Pei teaches R1 is an aliphatic group including at 
Pei further teaches combining the polyfluorene luminescent polymer with an ionically conductive species selected from suitable electrolyte materials/salts such as singly ionized alkali metals, ions of polyvalent metals, metallo-organic cations, and organic cations (col 6 ln 40-59). Pei does not specifically teach a non-polymeric polycyclic compound. However, Zheng teaches polyphenylene type host polymers used in electroluminescent devices wherein said host polymers are combined with a light emitting component selected from metallo-organic coordination compounds ([0077]-[0079])(instant semiconducting non-polymeric, polycyclic compounds). Zheng and Pei are analogous art and are combinable because they are concerned with the same field of endeavor, namely electroluminescent materials/devices comprising luminescent polyarylene polymer hosts and conductive salts materials. At the time of filing a person 
Regarding claim 2, Pei in view of Zheng renders obvious the compositions as set forth above. Pei teaches the claimed polyfluorene polymers. While Pei does not explicity state the relative permittivity of greater than 3.4 at 1000Hz, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 6-10, Pei in view of Zheng renders obvious the compositions as set forth above. Pei further teaches the polyfluorene copolymer comprising the repeat mer units of the generic fluorene monomer units set forth above.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine more than one of the fluorene monomers taught by Pei (readable over instant units of A’, wherein x’=0 and y’=0) and obtain a polyfluorene copolymer with a reasonable expectation of success. Motivation stemming from Pei’s teaching that the respective fluorene In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992)).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 5,900,327) alone.
Pei teaches photoluminescent and electroluminescent materials and devices comprising polyfluorenes (abstract; col 1) selected from the structures of FIG 1 (specifically noted are Fig 1A (monomer), 1C (polymer), 1D (R1 or R2 containing a polyether)(readable over a monomer n of claim 11), 1F (R1 containing a cyano-group, R2 containing an alkyl group) and 1G (R1 and R2 containing a cyano-group)(readable over a monomer m of claim 11). Pei teaches R1 is an aliphatic group including at least one heteroatom-containing polar group, preferably cyano alkyls and polyethers separated by 1, 2 or 3 alkyl bridges (col 4 ln 30 to col 5 ln 5). Pei teaches R2 can be the 
As noted, Pei teaches the polyfluorene copolymer comprising the repeat mer units of the generic fluorene monomer units set forth above.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine more than one of the fluorene monomers taught by Pei (noted are Figs 1D and 1G) and obtain a polyfluorene copolymer with a reasonable expectation of success. Motivation stemming from Pei’s teaching that the respective fluorene monomers may be used in forming copolymers, and stemming from Pei’s teaching that R1 and R2 groups are selected to tune various properties including electronic, solubility, processability, film-forming, interchain interaction, induced solubility, induced compatibility and induced high dielectric constant properties (col 5 ln 1525). “It is prima facie obvious to combine two compositions each of which is taught by the prior aft to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art," (see: In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992)).

Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1-11 and 22-23 as unpatentable over Pei et al. (US 5,900,327) in view of Zheng (US PGPub 20110251401) is maintained. It is noted that in the non-final action this rejection was unintentionally identified in the heading only as a rejection over Pei. However, Zheng was clearly presented in the body of the rejection and was clearly cited by the Examiner on the PTO-892 present with the Office action. 
	Applicant’s arguments (Remarks, pages 16-18) have been fully considered but were not found persuasive. 
	Applicant’s arguments to independent claim 1 (and dependent claims 2-10 and 22-23) are not persuasive. Applicant argues that Pei only teaches one repeat unit per the Figures of Pei. This is neither persuasive nor accurate. Applicant’s attention is directed to the above rejection wherein Pei is noted for teaching copolymers both of the mer-fluorene units and with other monomer units (see also col 4-5). 
Applicant relies exclusively on the Figures of Pei. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (see MPEP 2123; Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).

	Applicant’s arguments to now-independent claim 11 are not persuasive. Applicant’s attention is directed to the above set forth rejection over Pei-alone, as necessitated by Applicant’s filed claim amendments, wherein Pei teaches monomer units readable over the m/n units of claim 11 and further teaches copolymers thus rendering obvious structures of claim 11. 

	Applicant again presents arguments to the restriction requirement of 29 May 2020 (Remarks, pages 19-20). Applicant’s arguments to the restriction requirement are not germane as the restriction requirement was made FINAL in the previous Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767